Citation Nr: 0943201	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-30 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for dizziness, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for scar tissue of the 
lungs.

4.  Entitlement to service connection for residuals of 
cellulitis of the right leg, claimed as a big toe infection, 
to include as due to herbicide exposure.

5.  Entitlement to service connection for a skin condition, 
claimed as warts of the lower extremities, to include as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1967 to July 1969, to include a tour of combat duty 
in Vietnam from January 1968 to June 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  The issues listed above have been 
recharacterized to better reflect the allegations and 
evidence of record.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in December 2006.  The Veteran 
elected to have this hearing after withdrawing his request 
for a hearing before a Veterans Law Judge.  A transcript of 
the DRO hearing is associated with the claims file.

In an August 2007 rating decision, the RO granted service 
connection for posttraumatic stress disorder (PTSD) claimed 
as nightmares and night sweats.  In a February 2009 decision, 
the RO granted service connection for peripheral neuropathy 
of the left and right legs, secondary to type II diabetes 
mellitus.  These decisions were full grants of the benefits 
sought on appeal with regard to those issues, and no further 
controversy remains for the Board to adjudicate. 

The issues of service connection for residuals of right leg 
cellulitis and for a skin condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Hypertension was not first manifested on active duty 
service or within one year of separation from service; the 
competent evidence of record does not support a finding that 
hypertension is related to active duty service, to include 
in-service exposure to herbicides.

2.  A disability manifested as dizziness was not first 
manifested on active duty service; the competent evidence of 
record does not support a finding that a disability 
manifested as dizziness is related to active duty service, to 
include in-service exposure to herbicides.

3.  Scar tissue of the lungs was not first manifested on 
active duty service; the competent evidence of record does 
not support a finding that scar tissue of the lungs is 
related to active duty service, to include in-service 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection of hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for service connection of dizziness have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  The criteria for service connection of scar tissue of the 
lungs have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service treatment records, assisted the 
appellant in obtaining relevant private medical records, 
afforded the appellant physical examinations, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give in-person testimony.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

Service personnel records verify that the Veteran served in 
Vietnam from January 1968 to June 1968.  Veterans who served 
in the Republic of Vietnam between January 9, 1962, and May 
7, 1975, are presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).

A review of service treatment records reveals no complaints 
of, treatment for, or diagnosis related to hypertension, 
dizziness, or lung problems.  On June 1969 examination for 
separation, the Veteran's blood pressure was 128/60, and a 
chest x-ray was reported as normal.  There was no notation of 
any dizziness, imbalance, or lightheadedness.  

In May 1978, the Veteran filed a request for VA medical 
treatment.  He was seeking treatment for hypertension and 
dizziness.  Records of examination at that time indicate that 
the Veteran was first noted to have elevated blood pressures 
in July 1973, when a reading of 160/80 was reported.  
Medications were prescribed beginning in November 1977.

Treatment records from Dr. NP for the period of February 2003 
to May 2004 reveal treatment for dizziness beginning in 
September 2003.  The Veteran reported that he felt 
lightheaded and clumsy.  It was not true vertigo.  After 
several months of testing and observation, Dr. NP noted that 
"dizziness is [vertebrobasilar] insufficiency."  In May 
2004, a chest CT scan was noted to be abnormal, with bullae 
formation and "likely" scarring.  No definite masses were 
seen.

Dr. DJV, a neurologist, performed testing with regard to the 
Veteran's dizziness in January 2004.  He could identify no 
cerebral event which was causing the dizziness.  An atrial 
fibrillation was observed on Holter monitor.  Dr. DJV stated 
that the dizziness was of "indeterminate etiology."

Dr. WOA, an ear nose and throat specialist, was also 
consulted.  His treatment records, from October 2003 to 
January 2004, show that he also was unable to identify a 
cause for the dizziness, which had begun several months 
prior.  Dr. WOA noted the Veteran's history of cardiac 
problems and test results, but did not associate these with 
the dizziness.

The Veteran testified before a DRO at a hearing in December 
2006.  He alleged that he first became dizzy in the mid-
1970's, and had continued to have lightheadedness to the 
present.  With regard to scar tissue of his lungs, scarring 
was seen on x-rays several years prior.  He reported having a 
persistent cough for several years.  Initially the Veteran 
thought this was due to his smoking, but a relationship to 
herbicides was also possible, in his opinion.  Finally, the 
Veteran reported that he had been diagnosed with hypertension 
in the 1970's, and had been on medication since.  The 
medication was effective in controlling the blood pressure.

Private treatment records from Dr. MK for the period of 
December 2006 to May 2007 show ongoing treatment for 
hypertension, as well as notations of a periodic cough and 
bronchitis.  The Veteran was a smoker, but no abnormalities 
of the lungs or breathing were observed.

The Veteran reported that his gait and balance were normal at 
a January 2009 VA peripheral neuropathy examination.

II.  Analysis

The Veteran alleges that each of his claimed disabilities are 
the result of his in-service exposure to herbicides in 
Vietnam.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309.  
Hypertension is a chronic disease subject to presumptive 
service connection; the applicable presumptive period is one 
year following separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  None of the claimed conditions 
considered here are listed presumptive diseases for herbicide 
exposed Veterans.  38 C.F.R. § 3.309(e).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Hypertension

Hypertension is not a listed presumptive condition for 
herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  The 
Secretary of Veterans Affairs recently reviewed the list of 
presumptive conditions and determined that the medical 
evidence was insufficient to affirmatively establish a link 
between hypertension and herbicide exposure.  The Veteran's 
belief in a link between herbicide exposure and hypertension 
is not competent evidence, as such an opinion requires 
specialized knowledge that has not been demonstrated.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  There 
is no competent evidence of record showing a relationship 
between hypertension and herbicides.

Further, there is no evidence of hypertension, or even 
elevated blood pressures, either in service or within the 
first year following separation from service.  Blood pressure 
was within normal limits at separation, and the first 
evidence of elevation was in July 1973, four years after 
separation. 

As the presumptions for herbicide exposed Veterans are not 
applicable to hypertension, there is no diagnosis of 
hypertension within a year of ser vice, and no evidence of 
any nexus to service, service connection for hypertension is 
not warranted.

II.  Dizziness

Dizziness is not a listed presumptive condition for herbicide 
exposed Veterans, nor is it a listed chronic disease, nor is 
there a diagnosis of any listed disease which doctors 
associate with dizziness.  38 C.F.R. § 3.309.  Presumptive 
service connection is therefore not applicable.

Moreover, service records show no findings related to 
dizziness, and there is no competent evidence of any nexus 
between service and current symptomatology.  The Veteran's 
belief in a link between herbicide exposure and his symptoms 
of dizziness is not competent evidence, as such an opinion 
requires specialized knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  There is no competent evidence of 
record showing a relationship between dizziness and 
herbicides.  Private doctors have in fact associated the 
dizziness with a vascular problem.  The first evidence of 
dizziness is in 1978, almost a decade after service, and 
treatment records in fact indicate that the current symptoms 
had their onset far more recently, in 2003.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Ser vice connection for dizziness 
is not warranted.

C.  Scar Tissue on the Lungs

Among the listed presumptive conditions for herbicide exposed 
Veterans are cancers of the respiratory system, including the 
lungs.  38 C.F.R. § 3.309(e).  Here, however, there is no 
diagnosis of lung cancer.  There is radiographic evidence of 
bullae or scarring.  As no listed disease has been diagnosed, 
the presumptions related to herbicide exposure are not 
applicable.

Further, there is no evidence of any lung disability is 
service, and no competent evidence of an link between service 
and currently shown scarring.  Although the veteran reports a 
cough since soon after service, private treatment records 
demonstrate that, at best, such cough was intermittent, and 
not chronic.  The Veteran's belief in a relationship between 
herbicide exposure and his lung abnormalities is not 
competent evidence, as such an opinion requires specialized 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  In the absence of any competent evidence of 
record supporting the claim, service connection for scar 
tissue of the lungs is not warranted.







ORDER

Service connection for hypertension is denied.

Service connection for dizziness is denied.

Service connection for scar tissue of the lungs is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  The duty to assist 
includes assisting the Veteran in the procurement of service 
treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In July 2004, the Veteran supplied a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for Dr. DW, a private 
podiatrist.  The Veteran did not indicate specific dates, but 
did report that Dr. DW had treated him for a warts of the 
feet and legs, and an infection of the right big toe.  The RO 
requested that Dr. DW supply treatment records from August 
2003 to the present.

Dr. DW responded in August 2004 that he had not treated the 
Veteran over the requested period.  "Our records indicate 
that we have not seen [the Veteran] since 9/5/2001."  Dr. DW 
did not state that the records did not exist or were not 
available. The RO, however, failed to submit a renewed 
request for the records, which clearly exist and may well be 
relevant to the claims currently on appeal.  

VA is obligated to take reasonable steps to obtain relevant 
records in the custody of a non-Federal entity.  "If VA 
receives information showing that subsequent requests...could 
result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source."  
38 C.F.R. § 3.159(c)(1).  A remand is required for compliance 
with the duty to assist in obtaining the records of Dr. DW.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain a 
completed VA Form 21-4142 for Dr. DW's 
complete treatment records.  Inform the 
Veteran that he may also submit copies of 
the records himself.

2.  Upon receipt of a properly executed 
release, request complete treatment 
records from Dr. DW in compliance with 
38 C.F.R. § 3.159.  If such records are 
unavailable, this must be certified in 
writing.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


